Citation Nr: 0912449	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  05-33 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida



THE ISSUE

Whether new and material evidence had been received to reopen 
the claim of service connection for organic heart disease 
and, if so, entitlement to service connection for organic 
heart disease.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel



INTRODUCTION

The Veteran had active service from March 1971 to December 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 RO rating decision.  

Regardless of what the RO has done, the Board must address 
the question of whether new and material evidence has been 
received to reopen the claims, because the issues go to the 
Board's jurisdiction to reach and adjudicate the underlying 
claims on a de novo basis.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  

In other words, the Board is required to first address 
whether new and material evidence has been presented before 
the merits of a claim can be considered.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

The now reopened claim of service connection for organic 
heart disease is remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  In a decision in October 1978, the Board denied the claim 
of service connection for organic heart disease; the decision 
became final.  

3.  The additional evidence received since the October 1978 
Board decision is neither cumulative nor redundant of 
evidence previously of record, does relate previously 
unestablished facts necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim 
of service connection 


CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
previously denied claim of service connection for organic 
heart disease.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.156 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, and given the fully favorable action taken 
hereinbelow, further discussion of VCAA is not required at 
this time.   



II. Analysis of Petition to Reopen

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during a 
Veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp. 2006); 38 C.F.R. § 3.303 (2008).  

The Veteran submitted a claim of service connection for heart 
disease in June 1974.  The RO issued a rating decision in 
April 1976 denying service connection for organic heart 
disease.  The Veteran then filed a timely appeal, and in an 
October 1978 decision the Board denied service connection for 
organic heart disease.  

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the claimant.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

The Veteran applied to reopen his claim of service connection 
for organic heart disease in February 2004.  

Regarding petitions to reopen filed on or after August 29, 
2001, as in this appeal, Title 38, Code of Federal 
Regulations, Section 3.156(a) defines "new" evidence as 
evidence not previously submitted to agency decision makers 
and "material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  See 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim(s) sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

"New and material evidence" can be construed as that which 
would contribute to a more complete picture of the 
circumstances surrounding the origin of a Veteran's 
disability or injury, even when it would not be enough to 
convince the Board to grant the claim.  Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  

The additional evidence recently associated with the file 
includes but is not limited to the Veteran's treatment 
reports, an April 2001 VA discharge report, and a January 
2004 private physician's opinion.  

The Board finds that this evidence is "new" in that it was 
not previously of record.  It also is "material" in that it 
presents a new theory of entitlement.  

The newly submitted evidence is a January 2004 private 
physician's statement that it was very possible that 
rheumatic heart fever started when the Veteran was younger in 
the military and that the Veteran now had to deal with the 
sequelae of that problem, severe disease of the mitral valve 
that required replacement.  

Accordingly, the Board finds that new and material evidence 
has been submitted to reopen the claim of service connection 
for organic heart disease.  


ORDER

As new and material evidence to reopen the claim of service 
organic heart disease  has been received, the appeal to this 
extent is allowed subject to further action discussed 
hereinbelow.  


REMAND

An April 2001 VA discharge examination stated that the 
Veteran was post mitral valve repair and had a history of 
rheumatic fever as a child.  

In January 2004, a private physician stated that he had 
reviewed the Veteran's VA records and that it was very likely 
that the Veteran developed rheumatic fever at a young age in 
his late second decade on in the beginning of the third 
decade of life that eventually caused severe damage to the 
mitral valve that required replacement.  

Accordingly, given the medical opinion, the RO should arrange 
for the Veteran to undergo a VA examination to determine the 
nature and likely etiology of his organic heart disease.  

The Veteran is hereby advised that failure to report to the 
scheduled examination(s) may result in denial of the claim.  
See 38 C.F.R. § 3.655 (2008).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the Veteran and death of an immediate 
family member.  

The actions identified herein are consistent with the duties 
imposed by VCAA; however, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with VCAA and its 
implementing regulations.  

Accordingly, the reopened claim is REMANDED to the RO for the 
following action:

1.  The RO should take appropriate steps 
to contact the Veteran by letter and 
request that he provide sufficient 
information, and if necessary 
authorization, to enable the RO to obtain 
any additional pertinent treatment 
records not currently of record.  The 
Veteran also should be informed that he 
may submit evidence to support his 
claims.  

The RO should obtain all of the Veteran's 
pertinent VA treatment records.  

The RO's letter should invite the Veteran 
to furnish all evidence in his 
possession, and identify what evidence is 
ultimately his responsibility to obtain.  
The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  If the Veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  

3.  Then, the Veteran should be scheduled 
for a VA examination to ascertain the 
nature and likely etiology of the organic 
heart disease.  The entire claims file 
must be made available to the examiner, 
and the examination report should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  

If the Veteran is diagnosed with organic 
heart disease the examiner should opine 
as to whether it is at least as likely as 
not had its clinical onset during his 
period of active service.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached.  

4.  To help avoid a future remand, the RO 
must ensure that all requested action 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
issue on appeal should be readjudicated 
in light of all the evidence of record.  
If any benefit sought on appeal remains 
denied, the RO should furnish to the 
Veteran and his representative with a 
Statement of the Case (SSOC) that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals  


 Department of Veterans Affairs


